 


 HR 3969 ENR: To designate the Department of Veterans Affairs community-based outpatient clinic in Laughlin, Nevada, as the “Master Chief Petty Officer Jesse Dean VA Clinic”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 3969 
 
AN ACT 
To designate the Department of Veterans Affairs community-based outpatient clinic in Laughlin, Nevada, as the Master Chief Petty Officer Jesse Dean VA Clinic. 
 
 
1.Master Chief Petty Officer Jesse Dean VA Clinic 
(a)DesignationThe Department of Veterans Affairs community-based outpatient clinic in Laughlin, Nevada, shall after the date of the enactment of this Act be known and designated as the Master Chief Petty Officer Jesse Dean VA Clinic.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the community-based outpatient clinic referred to in subsection (a) shall be deemed to be a reference to the Master Chief Petty Officer Jesse Dean VA Clinic.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
